Citation Nr: 0532902	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether the reduction of the disability evaluation for 
the veteran's postoperative degenerative disc disease (DDD) 
of the lumbar spine from 60 percent to 40 percent, effective 
as of October 1, 2001, was proper.  

2.  Entitlement to an increased rating for DDD of the lumbar 
spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to March 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  The 
record reflects that the veteran was initially service-
connected for a back disorder shortly after service 
separation.  A 10 percent rating was assigned and later 
increased to 20 percent.  In 1998, the veteran filed for an 
increased rating.  

In a March 2000 rating determination the 20 percent rating 
was confirmed and continued.  Later that year, however, the 
veteran underwent back surgery, and in a July 2000 rating 
decision, the lumbar spine disability rating was changed to 
reflect an increased rating of 40 percent, effective November 
18, 1998, with a 60 percent rating from June 8, 2000.  A 
temporary total rating (100 percent) was assigned for the 
period of June 19, 2000, to September 30, 2000, for 
convalescence following the veteran's back surgery.  The 60 
percent rating was reinstated on October 1, 2000.  

In April 2001, the RO proposed that the 60 percent evaluation 
be reduced to 40 percent.  This reduction was promulgated in 
a July 2001 rating decision, effective October 1, 2001.  The 
veteran appealed this reduction, and the Board remanded the 
claim for an increased rating and propriety of the reduction 
in November 2003.  

Subsequently, in a March 2005 rating determination, the RO 
reclassified the veteran's back disorder.  The service-
connected disorder, previously evaluated as postoperative low 
back disability, was reclassified as postoperative DDD of the 
lumbar spine, and while the 40 percent rating for a low back 
disorder was confirmed, the RO did establish a separate 
rating for decreased sensation of the left lower extremity 
with slightly diminished patellar/Achilles reflex associated 
with DDD of the lumbar spine.  The 10 percent rating was 
assigned effective from October 1, 2001.    

Subsequent records reflect that the veteran underwent surgery 
again in March 2005.  The RO, in a June 2005 rating decision, 
awarded the veteran a temporary total rating (100 percent) 
from March 28, 2005, with reinstatement of the 40 percent 
rating on September 1, 2005.  The appeal continues.  


FINDINGS OF FACT

1.  The evidence of record at the time of the July 2001 
reduction action did not establish any sustained improvement 
of the veteran's low back disorder.  

2.  For the period beginning prior to October 2001, the 
veteran's degenerative disc disease and strain, lumbar spine 
demonstrates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings with little 
intermittent relief. 

3.  The veteran's degenerative disc disease and strain, 
lumbar spine does not demonstrate fracture of a vertebrae or 
ankylosis of the lumbar spine.  

4.  Any neurological impairment of the decreased sensation of 
the left lower extremity with slightly diminished 
patellar/Achilles reflexes is no more than mild.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for the veteran's lumbar 
spine disorder from 60 percent to 40 percent as of October 1, 
2001, was improper.  38 C.F.R. § 3.344(c) (2005).  

2.  The criteria for an evaluation in excess of 60 percent 
for degenerative disc disease and strain, lumbar spine, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5237, 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The veteran's appeal as to an increased rating has been open 
for an extended period of time.  He has been provided with 
copies of each RO rating decision which denied an increase in 
his disability rating.  He was issued a VCAA letter in April 
2004 regarding the issues before the Board and VCAA laws and 
regulations were provided to the veteran in a June 2005 
supplemental statement of the case (SSOC).  These documents, 
as well as other documents of record, to include another SSOC 
in July 2005, essentially notified the veteran of the 
evidence needed to prevail on his claim for an increased 
rating.  Specifically, the VCAA letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In light of the foregoing, the Board finds that the rating 
decisions, SOC, SSOCs, and VCAA notice letters complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issues currently before the Board, the 
rating decisions denying the claims were prior to the veteran 
receiving notice regarding what information and evidence was 
needed to substantiate his claim on appeal, and clarification 
as to what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the veteran prior to the first AOJ 
adjudication of this claim, the subsequent VA letters 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, and post service private and VA treatment records.  
The Board finds that there are no additional medical records 
necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

As discussed below, there are medical records dated as 
recently as August 2005 with current findings regarding the 
veteran's back disorder.  Under these circumstances, the 
VCAA's duty to assist doctrine does not require that the 
veteran be afforded additional medical examinations.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for an 
increased rating; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues of service connection and for an 
increased rating is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Reduction

A detailed history of the pertinent rating actions as to this 
issue was provided in the "Introduction" portion of this 
decision and will not be repeated here.  Essentially, it is 
the veteran's contention that it was improper for the RO to 
reduce his low back disorder from 60 percent to 40 percent, 
effective on October 1, 2001.  

The claims file includes private and VA clinical records.  A 
VA computerized tomography (CT) scan of the spine in February 
2000 showed bulging and possible herniated discs at L3-4 and 
L4-5.  The veteran was seen at a private facility in May 2000 
for exacerbation of his back condition after a twisting 
injury.  The veteran complained of worsening left buttock and 
left leg pain.  There was increased numbness in the left leg 
and foot.  At times, this interfered with his gait.  There 
was no foot drop.  Private magnetic resonance imaging (MRI) 
test in June 2000 showed disk protrusions at the L3-4, L4-5, 
and L5-S1 levels.  There was potential for compromise of the 
left L4 nerve root.  He ultimately underwent back surgery 
(hemilaminectomy, partial medial facetectomy, foraminotomy, 
and discectomy) at a VA facility in June 2000.  

In a July 2000 rating decision, the RO determined that 
following a period of a temporary total rating due to 
convalescence for the back surgery, the evidence warranted a 
60 percent rating.  This increased rating was noted to be 
based on previous clinical findings and, in part, on the 
veteran's back pain.  All reasonable doubt was resolved in 
the veteran's favor.  

At the time of a private MRI in July 2000, the veteran 
complained of leg weakness subsequent to his back surgery.  
The MRI showed broad-based disk bulge with evidence of a 
small annular eat at the L2-3 level.  Also shown were 
postoperative granulation tissue resulting in mass effect on 
the thecal sac and "most likely" compromise of the L4 nerve 
root.  

Private records dated in October 2000 reflect that the 
veteran's back complaints were improving, but he reported 
quadriceps spasms on the left thigh.  There was grade 1 
weakness in the hip adductor; 1/2 grade weakness in the 
dorsiflexors, everters, and extensor hallicus longus; 
diminished reflex in the left knee; and decreased left sacral 
rotation.  When seen later that month, he again complained of 
left thigh muscle spasms.  His adductors were 4/5, and there 
was grade 1 weak throughout the extensor hallicus longus, 
dorsiflexors, and everters.  He had normal sacral rotation, 
and range of motion was 80 percent of normal without 
complaints.  The examiner noted that the veteran was 
progressing well.  

At the time of VA examination in January 2001, the veteran 
stated that prior to his surgery, he could not do much of 
anything, but since the surgery, he, could "at least 
function."  He reported back pain after four or five hours 
of significant activity and permanent nerve damage in the 
left leg.  He still had left thigh spasms with complete 
extension of the leg, but he described the leg as much 
stronger.  He continued with physical therapy of heat and 
massage, but reported that when walking, his left knee tended 
to go out.  He now worked at a desk instead of on his feet 
because he was unable to be on his feet for eight hours.  It 
was reported that a MRI from August 2000 showed postoperative 
changes in the soft tissues surrounding the L4 nerve; no 
residual disc fragment; and mild disc bulging at L2-3, L3-4, 
and L5-S1 without significant narrowing of the central canal 
or neuro-foramina.  The abnormality was described as minor.  

On examination, the veteran walked with a normal, gait, but 
had difficulty walking on his heels and toes due to left leg 
weakness.  He got on and off the table with marked antalgic 
maneuvering straight leg raising was to 75 degrees on the 
right and to 60 degrees on the left.  Patellar and Achilles 
reflexes were slightly diminished compared to the right, and 
there was no tenderness to percussion in the standing 
position.  Lateral flexion was to 25 degrees each way, 
rotation was to 25 degrees on the right and to 20 degrees on 
the left, extension was to 20 degrees, and flexion was to 25 
degrees.  All movements were associated with a marked 
increased in paraspinal muscle spasms.  

In the April 2001 rating decision, which proposed to reduce 
the veteran's disability rating, the RO noted that the post-
surgical reports showed improved back disability, "as would 
be expected, and that the 60% disabling evaluation [was] no 
longer supportable."  The RO noted that while there was 
medical evidence showing impingement in the lumbar spine from 
L2 down, "the presence or absence of nerve impingement [was] 
not a rating standard other than to provide a basis using 
diagnostic code 5293" which had been done.  It was concluded 
by the RO that current evidence did not show that the veteran 
had pronounced and persistent symptoms of disc syndrome, to 
warrant a 60 percent pursuant to DC 5293 even though the 
evidence showed persistent symptoms of muscle spasms in the 
thigh, diminished reflexes in the left leg, and left leg 
weakness.  The RO found that these symptoms were slight, not 
pronounced.  Thus, a reduction was proper.  The proposed 
reduction from 60 percent to 40 percent was effectuated as of 
October 1, 2001.  

The circumstances under which an evaluation may be reduced 
are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The provisions of 38 C.F.R. § 3.344 (2004) direct, in 
pertinent part, that:

 (a)	Examination reports indicating improvement.  Rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Ratings on account of 
diseases which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations. Rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  When the new diagnosis 
reflects mental deficiency or personality disorder only, the 
possibility of only temporary remission of a super-imposed 
psychiatric disease will be borne in mind.

 (b)	Doubtful cases.  If doubt remains, after according due 
consideration to all the evidence developed by the several 
items discussed in paragraph (a) of this section, the rating 
agency will continue the rating in effect, citing the former 
diagnosis with the new diagnosis in parentheses, and 
following the appropriate code there will be added the 
reference "Rating continued pending reexamination __ months 
from this date, § 3.344."  The rating agency will determine 
on the basis of the facts in each individual case whether 18, 
24 or 30 months will be allowed to elapse before the 
reexamination will be made.

 (c)	Disabilities which are likely to improve.  The 
provisions of paragraphs (a) and (b) of this section apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating. 
(emphasis added)

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that:

Thus, in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown (Kevin) v. 
Brown, 5 Vet. App. 413, 421 (1993).

In making the determination that follows, the Board notes 
that the applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003).  In 
this case, the old and new regulations were considered.  In 
reaching the decision detailed below, the Board use DC 5293, 
in effect prior to September 23, 2002, as this resulted in 
the highest rating for the veteran.  

Under the former provisions of DC 5293, in effect before 
September 23, 2002, a noncompensable evaluation is assigned 
for postoperative, cured intervertebral disc disease, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 
percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2002).

In reviewing the procedural record, the Board observes that 
the evidence does not show material improvement of the 
veteran's disability level.  While the April 2001 rating 
decision identified improved symptoms post surgery, it was 
also noted that there was left leg nerve damage and 
persistent symptoms of muscle spasms in the thigh with 
diminished reflexes in the left leg and left leg weakness.  
It was determined by the RO, however, that these symptoms 
were only slight, and it was proposed that the 60 percent 
rating be reduced to 40 percent.  The RO opined that the only 
functional limitation identified was the veteran's inability 
to stand for eight hours.  In reaching the decision to reduce 
the disability rating, the RO noted that the veteran no 
longer met the criteria for a 60 percent evaluation under the 
provisions of DC 5293 (in effect prior to September 23, 
2002).  

It is the Board's conclusion, however, that this evidence, 
viewed as improvements by the RO, does not actually reflect 
specific findings of material improvement of the veteran's 
low back condition.  The Board notes that the veteran 
reported that his condition had improved at least to the 
point where he could function.  Still, the postservice 
manifestations of the veteran's back disorder were 
significant at this time and reflect limitation of motion 
with spasms and nerve damage.  The grant of the 60 percent 
rating by the RO in 2000 was in the Board's view awarded on 
even less pronounced symptoms, and we are hesitant to reduce 
the veteran's disability rating when his back symptoms were 
obviously significant.  Moreover, it is the Board's 
determination that improvement in the veteran's ability to 
function under the ordinary conditions of life and work is 
not demonstrated.  See Brown, supra.  It is thus concluded 
that the reduction of the evaluation for the veteran's low 
back disorder from 60 percent to 40 percent was improper.



Increased Rating

In addition to the clinical findings reported above when 
discussing the reduction issue, the claims file includes the 
following pertinent information.  

VA treatment records show that the veteran was seen in 
February 2003 after he had hurt his back over the weekend 
when lifting things.  There was no radiation of pain, no 
weakness, and no numbness or tingling in the legs.  He could 
ambulate, but there was pain.  There was tenderness to 
palpation along the bilateral paraspinous muscles down to the 
sacrum.  There was numbness down the lateral left lower leg 
and lateral left foot.  In June 2003, there was absent left 
patellar deep tendon reflex.  Ankle jerks were trace 
bilaterally.  Strength of dorsiflexion/plantar flexion was 
normal.  His gait was normal with no muscle atrophy shown.  
Sensation in the feet was normal.  

Additional VA examination was conducted in May 2004.  The 
examiner reviewed the claims file.  The veteran's medical 
history was noted, to include his back surgery.  The veteran 
indicated that his symptoms had been chronic without 
significant flare-ups.  There was constant lumbosacral pain 
across the lower aspect of the back with cramps in the left 
thigh which he was usually able to walk off.  There was 
tingling on the lateral side of the left leg and foot as well 
as numbness. He was able to sleep at night but sometimes had 
left thigh cramps.  He was able to work three to four hours, 
but after that point, there was increased pain, and he felt 
increasingly tired.  He said that besides working an 8 hour 
day, five days per week, he walked occasionally using a cane 
and worked out with daily routine of muscle building 
exercises.  He used a treadmill.  There was some weakness in 
the muscles of the foot and fatigue on the left side, 
especially late in the day.  

Exam showed that he was well-muscles in all extremities and 
trunk.  His gait appeared to be grossly normal, but steppage 
was somewhat hesitant.  He was able to walk on his heels and 
toes but there was some difficulty when walking on the left 
side.  Forward flexion was to approximately 30 degrees.  No 
spasm was noted in this maneuver.  He reported an increase in 
pain in trying to flex any further.  He was able to extend 10 
degrees but complained of pain if attempts were made to 
extend further.  Right lateral bending was to 20 degrees with 
pain and left lateral bending was to 15 degrees with pain.  
He had 75 degrees of rotation to the right and left.  No 
atrophy of the thighs was noted.  There was a slight decrease 
in the knee jerk on the left side, but it was actively 
present.  No active spasm of the thigh muscle was observed 
during the exam.  There was decreased sensation to light 
touch on the lateral side of the left leg below the knee and 
the lateral side of the foot but not including the toes or 
the underside of the foot.  Muscle testing revealed excellent 
toe flexion and extension bilaterally.  There was 5/5 plantar 
flexion bilaterally.  It was the examiner's opinion that the 
contrast studies on file showed a mass of the scar or 
granulation and not bulging disk.  X-rays showed a normal 
lumbosacral spine with only minimal degenerative changes with 
very small anterior spurring and preservation of the disk 
spaces.  It was opined that more likely than not, the veteran 
had a service-connected back disability with a diagnosis of 
DDD with herniation in a postoperative condition.  

Subsequently dated records include reference to muscle spasm 
in the legs, especially at night.  In December 2004, the 
veteran said that his back pain had increased.  There was a 
burning sensation in the buttock and left leg muscle spasm.  
He could not bend over.  

Private records show that the veteran underwent additional 
MRI in February 2005.  The conclusion was that there was 
large recurrent broad based L3-4 disk protrusion/extrusion 
with caudally migrated extruded fragment on the right side; 
and mild to moderate broad based L4-5 disk protrusion, not 
previously shown in 2003.  The veteran underwent back surgery 
(L3-4 laminectomy, facetectomy; L4-4-5 microdiskectomies, 
bilateral excharectomies; and pedical screw fixation and 
arthrodesis, L3-4-5) in March 2005.  

Private examination report from August 2005 reflects that the 
veteran complained of back pain and burning with numbness and 
tingling of the lower leg essentially from the knees down.  
Since the most recent surgery, he had diminished his pain 
medication.  He reported some muscle spasms in the thigh but 
no shooting pain through the thighs.  Generally, he could 
stand for 15-20 minutes, walk less than 100 yards, and sit 
for 30 minutes.  The examiner noted that the veteran could 
stand in a fairly upright position.  There was decreased 
lumbar lordosis.  His gait was slow and mildly wide-based.  
He had significant difficulty walking on his toes and heels, 
but could take a few steps.  

Range of motion of the lumbosacral spine showed "significant 
restriction" in all planes of motion, with forward flexion 
to approximately 15-20 degrees.  Muscle stretch reflexes were 
1/4 right patella, 9/4 left patella, 2/4 bilaterally in the 
ankles.  Sensory to light touch was present and normal in the 
thighs, but diminished throughout the lower legs.  Motor 
strength was fairly symmetrical, but appeared to be somewhat 
guarded due to the pain.  There was positive or restricted 
straight leg raising bilaterally.  Significant hamstrings 
tightness was noted, and there was general back tenderness.  
The examiner's impressions were back pain, status post lumbar 
decompression for radiculopathy; neuropathy of the lower 
extremities as residual of lumbar surgery versus peripheral 
neuropathy of diabetes or a combination of the two; and 
significant restriction in motion of the back and hamstrings 
region.  The veteran's treatment regimen was to include 
physical therapy and independent exercises.  He was 
restricted to 20-25 pounds of lifting with no repetitive 
lifting more than 10 pounds.  The examiner expected there to 
be significant restrictions (3-4 months) in regards to the 
ability of the veteran to work.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. See 38 U.S.C.A. § 1155 (West 
2002). If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's rating 
schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2005) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion. A 40 
percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints. 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

DC 8520, for paralysis of the sciatic nerve affords an 80 
percent rating for complete paralysis; the foot dangles and 
drops, no active movement possible of muscle below the knee, 
flexion of knee weakened or (or very rarely) lost.  A 60 
percent rating is provided for incomplete paralysis of the 
sciatic nerve that is severe, with marked muscular atrophy.  
A 40 percent rating is provided for moderate incomplete 
paralysis, and a 10 percent rating is provided for mild 
incomplete paralysis.  

Disability evaluations are based on functional impairment. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is presently assigned a 60 percent evaluation for 
his lumbar spine disorder, pursuant to DC 5293, in effect 
prior to September 23, 2002.  This is the maximum rating 
pursuant to that code.  

The evidence reflects that the veteran's lumbar spine 
disability more closely resembles the findings necessary for 
a 60 percent evaluation under Diagnostic Code 5293.  A 60 
percent is allowed under Diagnostic Code 5293 for pronounced 
intervertebral disc syndrome, with persistent symptoms that 
are compatible with sciatic neuropathy with either (1) 
characteristic pain and demonstrable muscle spasm, (2) absent 
ankle jerk, or (3) other neurological findings appropriate to 
the site of the diseased disc, and that also result in little 
intermittent relief.  

The only higher evaluations than 60 percent disabling under 
the pre-September 23, 2002 regulations would be under 
Diagnostic Codes for consideration are 5285 for vertebral 
fracture residuals and 5286 for ankylosis of the lumbar 
spine, which allow for 100 percent ratings.  Since ankylosis 
is not a clinical feature of the service-connected disability 
of the low back, an increased 100 percent evaluation may not 
be assigned on this basis.  The evidence does not show 
residuals of a vertebral fracture, thereby precluding a 100 
percent evaluation under Diagnostic Code 5285. 

Having determined that a rating in excess of 60 percent 
evaluation is not warranted for the veteran's lumbar spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 60 percent is 
warranted under revised Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003 as well as those 
changes set forth September 26, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  

Effective September 26, 2003, under the General Formula, 
ratings above 60 percent are warranted only under the 
following circumstances:  Unfavorable ankylosis of the entire 
spine warrants a 100 percent disability rating. 68 Fed. Reg. 
51,456 (2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005)).  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5293, having a total duration of at 
least 6 weeks during the past 12 months.  In fact, there is 
no indication that bed rest was prescribed by a physician at 
any time within the last 12 months.  

Thus, the preponderance of the evidence is against an 
evaluation in excess of 60 percent when considering the 
criteria in effect from September 23, 2002 through September 
25, 2003 or the criteria in effect beginning on September 26, 
2003.

As noted previously, the RO, in the March 2005 rating, 
granted a separate 10 percent evaluation for decreased 
sensation of the left lower extremity with slightly 
diminished patellar/Achilles reflexes associated with 
degenerative disc disease of the lumbar spine, effective 
October 1, 2001.  

Under the revised version of DC 5293, effective from 
September 23, 2002 to September 25, 2003, the Board must 
consider whether separate evaluations for neurologic 
manifestations.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected DDD of the lumbar spine.  As noted by the RO, DC 
8520, for paralysis of the sciatic nerve, appears to be the 
most relevant Code section for evaluating the veteran's 
neurological symptomatology in the present case.

The record reveals complaints of some numbness and tingling 
of the lower leg essentially from the knees down.  And, as 
reported above, neuropathy of the lower extremities was 
noted.  Muscle stretch reflexes were limited to some extent 
(1/4 right patella, 0/4 left patella, 2/4 bilaterally in the 
ankles) as reported above, and sensory to light touch is 
present, but diminished, and normal in the thighs.  Motor 
strength was fairly symmetrical.  Essentially, the report 
does not reflect significant incoordination, atrophy, motor 
weakness or abnormal muscle tone.  Significant sensory 
deficits were not detected, and the veteran reported that 
there were no shooting pains through the thighs post surgery.  

Based on the above findings, it is determined that the 
severity of the neurological manifestations of the veteran's 
DDD of the lumbar spine is no more than mild.  In the present 
case, DC 8520 affords a 10 percent evaluation for mild 
neurological symptomatology (incomplete paralysis).  Thus, 
the Board finds that the separate 10  percent evaluation 
assigned by the RO for decreased sensation of the left lower 
extremity with slightly diminished patellar/achilles reflexes 
associated with degenerative disc disease of the lumbar spine 
is appropriate.

The 60 percent evaluation for orthopedic manifestations and 
10 percent evaluation for chronic neurologic manifestations 
combine to a 60 percent evaluation under 38 C.F.R. § 4.25 
(2005).  Accordingly, a higher disability evaluation under 
the revised Diagnostic Code 5243 would not be appropriate.

Extraschedular Consideration

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected low 
back disability and there is no objective evidence that the 
veteran's low back disability, in and of itself, has caused 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96. 




ORDER

The reduction of the evaluation for the veteran's low back 
disorder from 60 percent to 40 percent, as of October 1, 
2001, was improper.  

A rating in excess of 60 percent for DDD of the lumbar spine 
is not warranted.  




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


